Citation Nr: 1205733	
Decision Date: 02/15/12    Archive Date: 02/23/12

DOCKET NO.  10-17 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an acquired psychiatric disorder, to include schizophrenia.  

2.  Entitlement to nonservcie-connected pension benefits.  

3.  Entitlement to special monthly pension based on the need for the regular aid and attendance of another person (A&A) or housebound status.  


ATTORNEY FOR THE BOARD

Kristi L. Gunn Counsel


INTRODUCTION

The Veteran served on active duty from February 1993 to March 1993.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the San Diego, California, Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that the record as it stands is currently inadequate for the purpose of rendering a fully informed decision as to the claims currently on appeal.  Where the record before the Board is inadequate to render a fully informed decision, a remand is required in order to fulfill VA's statutory duty to assist the Veteran to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

The Veteran asserts that service connection is warranted for his acquired psychiatric disorder.  

Service treatment records reveal that upon enlistment, psychiatric evaluation of the Veteran was normal, as reflected on the July 1991 enlistment report of medical examination.  Other than being two pounds underweight, he was deemed qualified for military service.  On his July 1991 report of medical history at enlistment, the Veteran denied having depression, excessive worry, and a nervous trouble of any sort.  Thereafter, the Veteran was hospitalized for approximately 12 days in February 1993 after an attempted suicide.  According to the February 1993 narrative summary, the Veteran was admitted for psychiatric testing after he attempted to hang himself with his belt.  He was eventually discovered and remained suicidal for twenty-fours after the rescue.  Upon discharge from the hospital, the Veteran was diagnosed with dysthymia, existed prior to entry (EPTE); adjustment disorder; and depressed mood, status post suicide attempt.  It was determined that the Veteran was not fit for duty because of his dysthymia, and discharge due to non-adaptability was recommended.  It was also noted that he was a "high risk of harm" to his self as well as others.  As such, in March 1993, it was concluded that the Veteran did not meet the minimum standards for enlistment due to his dysthymia, adjustment disorder, and depressed mood, and was discharged from active military service.  

Medical records obtained from the Social Security Administration (SSA) reflect findings of psychiatric problems prior to and after service.  According to an October 1991 private psychiatric evaluation report, the Veteran was hospitalized for approximately two weeks after calling a Crisis Line with threats of killing himself by drinking lye.  After psychiatric testing, he was assessed with major depression with psychotic features and schizoid personality disorder by history.  In September 1992, the Veteran called again to the Crisis Line threatening to kill himself by drinking Drano.  He was transported to a private hospital for psychiatric treatment.  Prior to admission, he was diagnosed with rule out schizophrenia; rule out major depression with psychotic features; rule out schizoaffective, depressed; and rule out obsessive-compulsive disorder.  Upon discharge, he was diagnosed with major depressive disorder with psychosis versus schizophrenia and provisional schizoid personality disorder.  The attending physician recommended that given the Veteran's limited social skills, he should live in a "structured environment such as a halfway house."  

After service, the Veteran returned to the local private hospital in May 1995 with complaints of his mental status deteriorating and a feeling of being possessed.  On admission, he requested an exorcism.  The private physician noted that his psychiatric history dates back to age sixteen and considered him a "troubled child" due to being hospitalized approximately four to five times for psychiatric reasons.  After mental status testing, the private physician diagnosed him with paranoid schizophrenia, active relapse, with a history of secondary depression none currently present.  More recently, private treatment records reflect a diagnosis of schizophrenia.  See the July 2002 private treatment note.  

A Veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by service.  38 U.S.C.A. § 1111.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).  History of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions but will be considered together with all other material evidence in determinations as to inception.  Id.  

In this case, the Veteran's enlistment examination dated July 1991 fails to show any evidence of a psychiatric disability as clinical evaluation of the Veteran's psychiatric was normal.  Therefore, the Veteran is considered to have been in sound condition at entry into his period of active duty.  

When no preexisting condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry and then the burden falls on the government to rebut the presumption of soundness.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  Rebutting the presumption of soundness requires that VA show by clear and unmistakable evidence that (1) the Veteran's disability existed prior to service and (2) that the preexisting disability was not aggravated during service.  VAOPGCPREC 3-2003 (July 16, 2003).  

Generally, personality disorders, mental deficiency, mental retardation and other such "defects" are not "diseases" or "injuries" within the meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9, 4.127.  However, evidence of additional disability resulting from a mental disorder that is superimposed upon and aggravates a congenital defect such as a personality disorder or mental deficiency during service may be service-connected.  38 C.F.R. §§ 3.303(c), 4.9, 4.127; see also VAOPGCPREC 82-90, 55 Fed Reg. 45,711; Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); and Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).  The Board notes that defects are defined as "structural or inherent abnormalities or conditions which are more or less stationary in nature."  VAOPGCPREC 82-90 (July 18, 1990).  Congenital or developmental "defects" such as a personality disorder and mental deficiency automatically rebut the presumption of soundness and are therefore considered to have preexisted service.  38 C.F.R. §§ 3.303(c), 4.9.  
As mentioned previously, there is evidence that the Veteran had a pre-existing psychiatric disorder when he entered the military.  As noted, service treatment records and SSA records consistently report dysthymia, adjustment disorder, major depression, schizoid personality disorder, and schizophrenia.  In addition, service treatment records note that the Veteran's dysthymia existed prior to service.  Under the Veterans Claims Assistance Act of 2000, the Board finds that the Veteran meets the criteria for a medical examination to clarify both the nature and etiology of his claimed disability.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).  There remains some question as to whether the Veteran's psychiatric disorder was incurred in or worsened due to his military service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Accordingly, further development of the evidence will be undertaken prior to our final adjudication of the Veteran's claim for service connection for an acquired psychiatric disorder, to include schizophrenia.  

Finally, since the disposition of the acquired psychiatric disorder claim could have a significant impact upon the Veteran's claims for nonservice-connected pension and special monthly pension claims; these later claims are inextricably intertwined and it is appropriate to defer consideration of the stated claims until the development requested is complete.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are inextricably intertwined if one claim could have significant impact on the other).  

Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that further development of the case is necessary.  Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA psychiatric examination to determine the nature and etiology of any psychiatric disorders that may be present.  Any and all studies, test, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the service treatment records.  

a.  The examiner should identify all psychiatric disorders present. 

b.  Thereafter, the examiner should provide an opinion as to whether any of the Veteran's disorders clearly and unmistakably pre-existed service and, if so, whether the evidence is clear and unmistakable that it was not aggravated during, or as a result of, his service.  If aggravation is found, the examiner should address whether the permanent increase in severity was due to the normal progression or the disorder, whether such worsening constituted chronic aggravation of the disorder due to service, or whether the personality disorder was aggravated by service thereby resulting in a superimposed acquired psychiatric disability.  (Note: aggravation connotes a permanent worsening above the base level of disability, not merely acute and transitory increases in symptoms or complaints.)  

c.  For any disorder that did not exist prior to service, the examiner should opine as to whether it is at least as likely as not related to service or any event of service.  

A rationale for any opinion reached must be provided.  If the examiner finds it impossible to provide any requested opinion without resort to pure speculation, he or she should so indicate and discuss why an opinion cannot be provided. 

2.  Thereafter, readjudicate the claims on appeal.  If the benefits remain denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC), and the case should be returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


